400 Centre Street, Newton, MA02458-2076 tel: (617) 796-8350fax: (617) 796-8385 Exhibit FOR IMMEDIATE RELEASE Contact:Timothy A. Bonang, Director of Investor Relations, or Katherine L. Johnston, Investor Relations Analyst (617) 796-8245 www.fivestarqualitycare.com Five Star Quality Care, Inc. Reports Second Quarter 2008 Results Newton, MA (August 6, 2008).Five Star Quality Care, Inc. (AMEX: FVE) today announced its financial results for the quarter and six months ended June 30, 2008. Second Quarter 2008 Financial Highlights: § Total revenues for the second quarter of 2008 increased 12.9% to $271.1 million from $240.1 million for the same period last year. § Net income per share from continuing operations for the second quarter of 2008 was $0.13, basic and diluted, compared to $0.16 and $0.15, basic and diluted, respectively, for the same period last year. § During the three months ended June 30, 2008, we recognized a $1.1 million loss, or $0.03 per share, basic and diluted, as a result of an unrealized loss on our holdings in auction rate securities. Without this loss, we would have reported net income per share from continuing operations, basic and diluted, in the three months ended June 30, 2008 of $0.16. We believe this adjusted net income per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the three months ended June 30, 2008. Page 6 of the attached Supplemental Information contains a Reconciliation of Non-GAAP Financial Measures for all adjusted earnings per share amounts presented in this release. § Net income per share from continuing operations in the three months ended June 30, 2007 included a gain from extinguishment of debt of $934,000, or $0.03 and $0.02 per share, basic and diluted, respectively.Without this gain, we would have reported net income per share from continuing operations for the second quarter of 2007 of $0.13, basic and diluted.We believe this adjusted net income per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the three months ended June 30, 2007. Second Quarter 2008 Operating Highlights (senior living communities): § Senior living occupancy for the second quarter of 2008 was 88.6% compared with 90.0% for the same period a year ago. § Senior living average daily rate for the second quarter of 2008 increased by 7.1% to $145.75, from $136.11 in the same period a year ago. § The percentage of senior living revenue derived from residents’ private resources for the second quarter of 2008 increased to 68% from 66% for the same period a year ago. § Wages and benefits as a percentage of senior living revenues for the second quarter of 2008 were 48.9% compared with 51.8% for the second quarter of 2007. § For those senior living communities that we have operated continuously since April 1, 2007 (comparable communities), occupancy for the second quarter of 2008 was 88.7% compared with 90.0% in the second quarter of 2007. § Comparable communities average daily rate for the second quarter of 2008 increased by 5.8%, to $144.09, from $136.21 in the same period a year ago. First Half 2008 Financial Highlights: § Total revenues for the six months ended June 30, 2008 increased 11.1% to $530.0 million from $477.2 million for the same period last year. § Net income per share from continuing operations for the six months ended June 30, 2008 was $0.27 and $0.26, basic and diluted, respectively, compared to $0.34 and $0.32, basic and diluted, respectively, for the same period last year. § During the six months ended June 30, 2008, we recognized a $4.4 million loss, or $0.14 and $0.11 per share, basic and diluted, respectively, as a result of an unrealized loss on our holdings in auction rate securities. Without this loss, we would have reported net income per share from continuing operations, basic and diluted, in the six months ended June 30, 2008 of $0.41 and $0.37, respectively. We believe this adjusted net income per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the six months ended June 30, 2008. § Net income per share from continuing operations in the six months ended June 30, 2007 included a gain from extinguishment of debt of $4.5 million, or $0.15 and $0.11 per share, basic and diluted, respectively.Without this gain, we would have reported net income per share from continuing operations for the six months ended June 30, 2007 of $0.19 and $0.21, basic and diluted, respectively.We believe this adjusted net income per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the six months ended June 30, Conference
